DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve B. Chang (Reg. No. 59,423) on 10/28/2021.
The application has been amended as follows: 

Claim 1 (Currently Amended): A supply information communication system comprising:
a liquid supply facility configured to supply liquid to a vehicle; and
a communication module configured to be mounted on the vehicle, to which the liquid is supplied from the liquid supply facility, wherein 
the liquid supply facility includes 
a supplying section configured to discharge the liquid, 

a transmitting section configured to transmit data including supply information to the vehicle identified by the identifying information, the supply information including information indicating that the liquid has been supplied, the communication module includes 
a receiving section configured to receive the data including the supply information addressed to the vehicle on which the communication module is mounted, and 
a storing section configured to store the received data including the supply information, and
the communication module is configured to transmit the stored data including the supply information to a fuel ECU (Electronic Control Unit) mounted on the vehicle, wherein the fuel ECU

Claim 4 (Currently Amended): The supply information communication system according to claim 1, wherein 
the liquid supply facility includes a component storing section configured to store information about components of the liquid discharged by the supplying section, and
of the liquid at the time when the liquid is supplied to the vehicle identified by the identifying information.

Claim 8 (Currently Amended): A supply information communication system comprising:
a communication module; and
a portable manipulation terminal capable of communicating with the communication module, wherein 
the communication module is mounted on a vehicle to which liquid is supplied from a liquid supply facility configured to supply the liquid to the vehicle, 
the portable manipulation terminal includes 
a settling section configured to be capable of settling a fee for the liquid between the portable manipulation terminal and the liquid supply facility, and
a transmitting section configured such that, when the settling section settles the fee for the fuel, the transmitting section transmits data including supply information to a vehicle that is registered in the portable manipulation terminal in advance, the supply information including information that indicates that the liquid has been supplied to the vehicle, 
the communication module includes 
a receiving section configured to receive the data including the supply information addressed to the vehicle on which the communication module is mounted, and 

the communication module is configured to transmit the stored data including the supply information to a fuel ECU mounted on the vehicle, wherein the fuel ECU

Claim 9 (Currently Amended): A communication module mounted on a vehicle, comprising:
a receiving section configured to receive data including supply information, wherein 
when liquid is supplied to the vehicle from a liquid supply facility, the data including the supply information is transmitted to the vehicle on which the communication module is mounted from the liquid supply facility, and
the supply information includes information indicating that the liquid has been supplied to the vehicle; and
a storing section configured to store the data including the supply information received by the receiving section,
the communication module is configured to transmit the stored data including the supply information to a fuel ECU mounted on the vehicle, wherein the fuel ECU


a supplying section configured to discharge the liquid to the vehicle;
an obtaining section configured to obtain identifying information, wherein the identifying information is information for identifying the vehicle that is a supply destination of the liquid discharged by the supplying section, and
a transmitting section configured to transmit data including supply information to the vehicle identified by the identifying information obtained by the obtaining section, the supply information including information indicating that the liquid has been supplied to the vehicle,
wherein the data including the supply information that has been received by the vehicle is used by a fuel ECU [[of]] mounted on the vehicle to determine whether liquid has been supplied to the vehicle.

Claim 11 (Currently Amended): A supply information communication method, wherein a communication module is mounted on a vehicle to which liquid is supplied from a liquid supply facility that is configured to supply the liquid to the vehicle, the method comprising:
obtaining, by an obtaining section of the liquid supply facility, identifying information for identifying the vehicle that is a supply destination of the liquid discharged by the supplying section of the liquid supply facility;

receiving, by a receiving section of the communication module, the data including the supply information addressed to the vehicle on which the communication module is mounted;
storing the received data including the supply information by a storing section of the communication module; and
transmitting, by the communication module, the stored data including the supply information to a fuel ECU mounted on the vehicle, wherein the fuel ECU

Claim 12 (Currently Amended): A supply information communication method, wherein a communication module is mounted on a vehicle to which liquid is supplied from a liquid supply facility that is configured to supply the liquid to the vehicle, the method comprising:
settling, by a settling section of a portable manipulation terminal capable of communicating with the communication module, a fee for the liquid between the portable manipulation terminal and the liquid supply facility;
when the settling section settles the fee for the fuel, transmitting, by a transmitting section of the portable manipulation terminal, data including supply information to a vehicle that is registered in the portable manipulation terminal in 
receiving, by a receiving section of the communication module, the data including the supply information addressed to the vehicle on which the communication module is mounted;
storing, by a storing section of the communication module, the data including the supply information received by the receiving section and 
transmitting, by the communication module, the stored data including the supply information to a fuel ECU mounted on the vehicle, wherein the fuel ECU

Claim 13 (Currently Amended): The supply information communication system according to claim 2, wherein 
the fuel ECU is configured to calculate a remaining amount of fuel stored in a fuel tank based on the data including the supply information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116